Grasso, J.
(concurring in part and dissenting in part). Where the majority and I disagree is in the interpretation and application of the harmless error standard to the defendant’s conviction of cocaine possession. See Commonwealth v. Vasquez, 456 Mass. 350, 355-360 (2010). I would affirm that conviction because the defendant’s concession that the substance was cocaine and his agreement that the jury should be so instructed rendered admission of the certificates of drug analysis harmless beyond a reasonable doubt. Indeed, as the case was conceived, tried, argued, and instructed, there was no “reasonable possibility that the evidence complained of might have contributed to the conviction.” Chapman v. California, 386 U.S. 18, 23 (1967), quoting from Fahy v. Connecticut, 375 U.S. 85, 86-87 (1963). To posit, as the majority does, that we must ignore the defendant’s concession because it may have been induced by the erroneous admission of the certificates of analysis or because it did not form part of the Commonwealth’s case ignores what transpired at trial and, even more significantly, misconstrues the Chapman standard for determining harmless error.
The defendant was charged with an enhanced firearm offense under G. L. c. 269, § 10G(c), and possession of cocaine in violation of G. L. c. 94C, § 34. Faced with a lengthy sentence (not less than fifteen nor more than twenty years) if convicted of the enhanced firearm charge and a significantly lesser sentence (not more than one year) upon conviction of cocaine possession,1 the defendant’s obvious trial strategy was to give a little in the hope of gaining a lot. The defendant offered up his conces*732sion to cocaine possession in the hope that the jury would look more favorably upon the credibility of his necessity defense.
Opening statement, closing argument, and the testimony of the defendant himself readily acknowledged that the substance in the defendant’s sock was cocaine and that the handgun was an operable firearm. Counsel emphasized that the defendant was not charged with firing or assaulting anyone with the gun. He was charged with possession; and he had picked up the gun only out of necessity in chaotic circumstances to prevent someone else from using it. As for the cocaine, in his opening defense counsel stated, “He is not charged with selling it, distributing it, intending anyone else to have it.” Counsel’s lone reference to the cocaine in closing argument occurred in discussion of the necessity defense.2
At the conclusion of the arguments,3 the judge commented upon the defendant’s concessions and asked, “[Wjhat do you want me to instruct the jury? Do you want me to go through the whole instruction or simply focus on the issue you raised and that is necessity?” Defense counsel requested a moment to speak with the defendant and, after doing so, he reported to the judge, “[W]e would ask that your focus be on the necessity. . . . [The defendant] concedes both possession of the gun, as well as the possession of the cocaine.”
. The judge responded that he intended to read the elements of both offenses to the jury, but then instruct them that the parties had agreed that those were “not an issue” and that “the issue is simply necessity, for both the drugs and the firearm.” Defense counsel expressed the defendant’s agreement with that approach. As pertinent here, the judge then instructed the jury regarding the necessary elements of the cocaine charge — including proof that the substance was a class B controlled substance, cocaine.4 The judge added, “And, like with the charge with respect to *733possession of the firearm, the parties have agreed that the Commonwealth has satisfied the three elements with respect to possession of cocaine. The parties have agreed that the Commonwealth has proven each and every element beyond a reasonable doubt.” At the conclusion of the instructions, defense counsel indicated that “The defendant is satisfied.”
In these circumstances, where the defendant agreed that the substance was cocaine and that the jury should be so instructed, I find it inconceivable that the erroneously admitted certificates of analysis had any effect on the verdict.5 How could it, when the judge’s instruction removed this determination from the jury’s purview? See Commonwealth v. Watkins, 425 Mass. 830, 840 (1997) (“We presume that a jury follow all instructions given to it”); Commonwealth v. Vallejo, 455 Mass. 72, 84 (2009).
In my view, the majority adds needlessly to the confusing array of post-Melendez-Diaz cases that consider whether harmless error analysis looks only to the evidence in the Commonwealth’s case, see Commonwealth v. Charles, 456 Mass. 378, 382-383 (2010), Commonwealth v. Mendes, 78 Mass. App. Ct. 474, 480-482 (2010), or looks as it should to the totality of the record evidence. See Commonwealth v. Tyree, 455 Mass. 676, 701 (2010) (“[Ojn the totality of the record before [it], weighing the properly admitted and the improperly admitted evidence together, [the court is] satisfied beyond a reasonable doubt that the tainted evidence did not have an effect on the jury and did not contribute to the jury’s verdicts”); Commonwealth v. Mendes, supra at 484-491 (Berry, J., dissenting). Indeed, to the extent that the majority relies upon dictum in Mendes that it is not “appropriate” to take into account evidence admitted during the defendant’s case, I respectfully submit that both the majority and Mendes are incorrect in that regard.6 See Commonwealth v. Mendes, supra at 480.
The standard for harmless error analysis of violations of the *734Sixth Amendment to the United States Constitution is grounded in Federal law, not in the Massachusetts Declaration of Rights or common law. See Melendez-Diaz v. Massachusetts, 129 S. Ct. 2527, 2531-2532 (2009). “The question is whether there is a reasonable possibility that the evidence complained of might have contributed to the conviction.” Chapman v. California, 386 U.S. at 23, quoting from Fahy v. Connecticut, 375 U.S. at 86-87. We are, of course, bound by decisions of the United States Supreme Court on questions of Federal law. See Commonwealth v. Masskow, 362 Mass. 662, 667 (1972). In Commonwealth v. Morales, 16 Mass. App. Ct. 663, 666 (2010), we reiterated that notwithstanding differences in expression, “Chapman remains the touchstone for harmless error analysis.” Although the Supreme Judicial Court has stated the harmless error standard in several ways, all the varying articulations set forth in the cases cite and rely on the Chapman standard. See id. at 666-667. “Accordingly, in determining whether a constitutional error was harmless, we ask ‘whether the record establishes “beyond a reasonable doubt that the error complained of did not contribute to the verdict obtained.” ’ ” Id. at 667, quoting from Commonwealth v. Peixoto, 430 Mass. 654, 660 (2000). In answering this question, we consider the totality of the record and the various factors discussed by the Supreme Judicial Court in Commonwealth v. Mahdi, 388 Mass. 679, 696-697 (1983), including “the relationship between the evidence and the premise of the defense.” Id. at 696. See Commonwealth v. Rosario, 430 Mass. 505, 511 n.6 (1999); Commonwealth v. Westbrooks, 19 Mass. App. Ct. 417, 421 (2011). “Our review looks ‘to the basis on which “the [fact finder] actually rested its verdict.” ’ ” Commonwealth v. Vasquez, 456 Mass. at 360-361, quoting from Sullivan v. Louisiana, 508 U.S. 275, 279 (1993).
The defendant does not argue that his concession was not made intelligently or voluntarily or that his attorney rendered ineffective assistance of counsel.7 His sole claim is that the erroneous admission of the certificates was not harmless beyond a reasonable doubt. Measured against the Chapman standard, the *735certificates had no effect on the jury or on their verdict because the defendant’s concession and the instruction that the parties agreed that the substance was cocaine removed that factual determination from the jury. There is no reasonable possibility that the evidence complained of might have contributed to the conviction. See Commonwealth v. Tyree, 455 Mass. at 701.
Finally, I address the majority’s suggestion that the defendant’s concession — whether characterized as concession, stipulation, or functional equivalent — is somehow deficient because it was not reduced to a written stipulation or made the subject of a colloquy. See Melendez-Diaz, 129 S. Ct. at 2542 (“Defense attorneys and their clients will often stipulate to the nature of the substance in the ordinary drug case”). Occurring when and as it did, the defendant’s concession does not raise the same concerns of waiver or surrender of rights to confront and cross-examine witnesses as arise prior to trial. Contrast Commonwealth v. Castillo, 66 Mass. App. Ct. 34, 37 (2006) (trial on stipulated facts not constitutionally capable of supporting conviction absent colloquy regarding constitutional rights waived). The defendant had already confronted and cross-examined the witnesses against him, presented his own case, and argued to the jury. In response to the judge’s question, the defendant and his attorney discussed the matter, and counsel reported the defendant’s wishes to the judge. At that juncture, I would not require the judge to interpose himself between the defendant and his counsel regarding the basis for, or consequences of, the defendant’s concession.

 After the jury returned their verdicts, the defendant pleaded guilty to a lesser firearm charge enhancement under G. L. c. 269, § 10G(a), and received a sentence of not less than eight nor more than ten years on the firearm offense, and one year in the house of correction, concurrent, on the drug offense.


 Counsel stated, “And he admits to you on the stand he had cocaine in his sock.”


 The prosecutor’s closing argument made no mention of the certificates of drug analysis. His sole reference to the cocaine asserted that “you heard about the cocaine that was in [the defendant’s] sock.”


 The judge’s instructions did not link the defendant’s possession of cocaine to the defense of necessity as it had with the gun charge.


 The judge’s instructions neither referenced nor instructed the jury regarding the prima facie effect of the certificates of analysis. See G. L. c. 22C, § 39.


 Because Mendes concluded that the error in admission of the certificates was not harmless even after taking the defendant’s testimony into consideration, its pronouncement regarding the inappropriateness of considering that evidence may well be viewed as unnecessary to its holding. See 78 Mass. App. Ct. at 482.


 While the strategic reasons for the concession appear transparent, we need not resolve whether defense counsel’s performance in that regard provides the basis for a claim of ineffective assistance of counsel.